Felton, J.
In an action by the holder of promissory notes and extension agreements, secured by a deed to real estate, in which the defendant maker answered, admitting execution of the instruments sued on, but setting up that he had been released by reason of the fact that he had sold the land to a third person who assumed the debt, and that the plaintiff had extended the maturity of the debt without his knowledge and consent, with the knowledge of the assumption agreement, where there was no evidence that the extension was granted without the knowledge and consent of the defendant, a verdict for the plaintiff was demanded. The court did not err in directing the verdict.

Judgment affirmed.


Stephens, P. J., and Sutton, J., concur.